Citation Nr: 0028282	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  94-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for stroke.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 1993 and August 1995 rating decisions from 
the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 1993 decision, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
hypertension and heart disease, but denied service connection 
after a review on the merits.  As noted below, the Board 
effectively agreed with the RO's decision and determined that 
evidence had been submitted to reopen the veteran's claims 
for service connection for hypertension and heart disease.  
In an August 1995 rating decision, the RO denied service 
connection for hypertension and stroke.  

The Board REMANDED the case for additional development in 
March 1996.  The case was returned to the Board.  In April 
2000, the Board requested a VHA opinion.  The opinion was 
received in June 2000, and a copy was provided to the veteran 
and his private attorney.  In a July 2000 letter, the 
veteran's private attorney advised the Board that he had 
discontinued his representation of the veteran in this claim.  
At this time, there is no indication in the record of any 
other representation.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension and 
heart disease in June 1990 and the veteran did not appeal 
this decision.

2.  Evidence has been presented since the June 1990 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Hypertension was not diagnosed prior to service.  

4.  Hypertension nor heart disease was present in service or 
manifested in the first year after service.  

5.  The veteran's hypertension did not occur during his 
active military service.  

6.  The veteran's heart disease was not the result of disease 
during his active military service.  

7.  The veteran's stroke was not the result of disease during 
his active military service.  


CONCLUSIONS OF LAW

1.  The June 1990 rating decision denying service connection 
for hypertension and heart disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension and heart disease is new 
and material, and the veteran's claims are reopened and found 
to be well grounded.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

4.  Heart disease was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

5.  Stroke was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although prior unappealed decisions of the RO are final, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, the VA may evaluate the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Elkins v. West, 12 Vet. App. 
209 (1999).

The Board notes that the RO had previously denied service 
connection for hypertension and heart disease in June 1990.  
Although the veteran filed a notice of disagreement and the 
RO issued a statement of the case, the veteran did not filed 
a substantive appeal at that time.  Subsequently in May 1993, 
it appears that the RO reopened and then denied the veteran's 
claims for service connection for hypertension and heart 
disease was denied.  The United States Court of Veterans 
Appeals (Court) has held that the Board is under a legal duty 
in such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board, 
in its March 1996 REMAND, reviewed the evidence of record and 
effectively agreed with the RO's decision; thus, effectively 
finding that evidence had been submitted to reopen the 
veteran's claims for service connection for hypertension and 
heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1996).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran claimed service connection for hypertension on 
direct and aggravation basis.  The veteran claimed service 
connection for heart disease and stroke on a direct and 
secondary basis.  Based on a review of the evidence, the 
Board finds that the veteran's claims of service connection 
are well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Cardiovascular disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  

The veteran does not allege that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Hypertension

A November 1952 pre-induction examination revealed blood 
pressure readings of 160/100, 150/90, 156/80, 150/90, and 
160/90.  No organic heart disease was noted.  Service medical 
records reflect that repeated blood pressure checks in 
February 1953 resulted in systolic readings ranging from 160-
170 and diastolic readings ranging from 68-84.  The 
impression was chronic vasomotor instability with autonomic 
n.s. imbalance, moderate.  During service, tachycardia was 
noted on several occasions with blood pressure readings 
ranging from 140/64 to 150/80.  He also complained of 
palpitations and constricting chest pain.  Neurocirculatory 
asthenia was diagnosed.  At his February 1955 separation 
examination, his blood pressure reading was 140/80 and 
tachycardia was noted.  At a May 1956 VA examination, the 
veteran's blood pressure readings ranged from 120/75 to 
130/80 and no significant cardiovascular disease was noted.  

Private medical records from August 1974 through 1976 show 
findings of hypertension.  In a May 1977 letter, J.H. Parker, 
M.D., stated that he treated the veteran from March 1960 to 
October 1965 and that he diagnosed moderate hypertension in 
September 1961 with blood pressure readings ranging 160/110 
to 180/110.  

In a June 1993 statement, Dr. J. D. Sanders stated that the 
veteran's service medical records show hypertension in 1953 
and that in his opinion, the veteran's stroke was service-
connected.  Subsequently, in a June 1999 statement, a VA 
physician, who previously examined the veteran, stated that 
the veteran's hypertension started prior to service; that 
hypertension is a causative factor of coronary artery disease 
as are other factors like smoking, diabetes mellitus, and 
being a male; and that a cerebrovascular accident is more 
commonly noted in hypertensive patients.  He then stated that 
these occurred years after the veteran was discharged from 
service.

In April 2000, the Board requested an opinion from a VA 
medical expert as to whether pre-existing hypertension 
increased in severity during service.  In a June 2000 
opinion, the VA medical expert, after setting out the 
veteran's history, opined that the veteran did not have 
hypertension before or during active service.  The VA medical 
expert determined that the veteran had a significant anxiety 
disorder dating back to at least November 1952.  The VA 
medical expert further noted that the veteran had been 
diagnosed with neurocirculaorty asthenia during service and 
that this diagnosis was used to characterize patients with 
anxiety disorders where the anxiety was manifested through 
symptoms ascribed to the heart.  The VA medical expert stated 
that anxiety episodes will regularly increase blood pressure 
and pulse rate but do not cause tachycardia, and thus, the 
elevated blood pressures recorded in November 1952 do not 
establish a diagnosis of hypertension.   Additionally, the VA 
medical expert, following review of the record, determined 
that hypertension was first diagnosed in September 1961 by 
Dr. Parker.  

A.  Pre-existing disability

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran cannot state that he had 
hypertension at that time because that requires a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There was no diagnosis of hypertension of record prior to 
service.  Private medical records show that the veteran 
reported a history of hypertension since service.  In a June 
1999 VA medical opinion, a VA physician opined that the 
veteran's hypertension began prior to service.  However, in a 
June 2000 medical opinion, a VA medical expert, after an in 
depth review of the file, attributed the veteran's elevated 
blood pressure in November 1952 to an anxiety disorder.  The 
Board finds the June 2000 opinion by the VA medical expert to 
be more persuasive as the VA medical expert performed an in 
depth review of the evidence and set forth the basis of his 
decision.  Accordingly, the Board concludes that hypertension 
did not clearly and unmistakably exist prior to service.  As 
the pre-induction examination showed no diagnosis of 
hypertension, the veteran is entitled to a presumption of 
soundness and the presumption of aggravation does not apply.  

However, the Board notes that it has been contended that 
hypertension was aggravated by active service.  As the Board 
has been charged with the duty to address all issues, the 
Board will address this issue.  The Court has clarified that 
the presumption of aggravation under 38 C.F.R. § 3.306 (1999) 
is applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993).  Here, the evidence shows that the 
veteran's blood pressure readings were either the same or a 
little less than those noted prior to service.  Moreover, 
there was no diagnosis of hypertension during service.  Thus, 
even if hypertension had pre-existed service, there is no 
medical evidence that it increased in severity during 
service.  

Finally, the Board finds that the medical evidence does not 
support a conclusion that the veteran's hypertension is 
attributable to service.  Service medical records do not show 
a diagnosis of hypertension during service.  The Board notes 
that in a June 1993 statement, a private physician, Dr. 
Sanders, opined that the veteran's military medical records 
show evidence of hypertension in 1953.  However, Dr. Sanders 
did not explain the basis for this opinion.  Dr. Parker 
offered no opinion regarding the etiology of the veteran's 
hypertension.  Thereafter in June 2000, a VA medical expert 
who reviewed the veteran's entire medical record, stated that 
the veteran had an anxiety disorder prior to and during 
service which resulted in elevated blood pressure readings, 
elevated pulse rates, and tachycardia.  The Board finds that 
the VA medical expert opinion to be more persuasive as it 
sets forth with specificity the basis for his findings and 
conclusions.  Accordingly, the Board concludes that 
hypertension was not diagnosed prior to or during service.  

As noted above, the veteran has reported that he has had 
hypertension since service.  However, upon review, the 
evidence of record does not support his statement.  In a June 
2000 VA medical opinion, a VA expert noted that the first 
diagnosis of hypertension was in September 1961.  This was 
approximately 6 years after service.    
Thus, there are no records of a diagnosis of hypertension 
within one year of service.  Accordingly, service connection 
for hypertension is denied.

II.  Heart disease and stroke
  
Upon review, the Board notes that the veteran has contended 
that his heart disease was attributable to active service.  
As noted above, service medical records do not reflect 
findings or diagnoses of heart disease.  At his February 1955 
separation examination, his blood pressure reading was 140/80 
and tachycardia was noted, but there was no diagnosis of 
cardiovascular disease.  At a May 1956 VA examination, the 
veteran's blood pressure readings ranged from 120/75 to 
130/80 and no significant cardiovascular disease was noted. 

Private medical records reflect that a private physician 
diagnosed ischemic heart disease with acute myocardial 
infarction and hypertensive vascular disease in April 1984, 
and the veteran underwent coronary bypass surgery in June 
1984.  Private medical records also show that the veteran had 
cerebral infarction of the left cerebral hemisphere in 1986.  
These diagnoses were approximately 30 years after service.  
In a June 1993 statement, Dr. J. D. Sanders stated that as 
the veteran's service medical records show hypertension in 
1953, it was his opinion that the veteran's stroke was 
service-connected.  However, as noted above the weigh of the 
evidence does not support the conclusion that the veteran 
suffered from hypertension in service.  Subsequently, in a 
June 1999 statement, a VA physician, who previously examined 
the veteran, stated that hypertension is a causative factor 
of coronary artery disease as are other factors like smoking, 
diabetes mellitus, and being a male; and that a 
cerebrovascular accident is more commonly noted in 
hypertensive patients.  However, he then stated that these 
occurred years after the veteran was discharged from service.  
Accordingly, there is no competent evidence of heart disease 
or stroke during service or within 1 year of separation from 
service, and no professional has attributed heart disease or 
stroke directly to the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).

While evidence of record indicates that the veteran's heart 
disease and stroke may be attributable to his hypertension, 
as noted above, service connection for hypertension has been 
denied.  Accordingly, service connection for heart disease 
and stroke is denied.



ORDER

Service connection for hypertension is denied.  Service 
connection for heart disease is denied.  Service connection 
for stroke is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

